Citation Nr: 1113621	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  05-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for liver disability associated with liver failure, status post liver transplant, to include as due to herbicide exposure.

2.  Entitlement to service connection for kidney disability, as secondary to liver failure, status post liver transplant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 rating decision in which the RO denied service connection for liver failure (status post liver transplant) and for kidney failure.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2005.

In May 2009, the Board denied the Veteran's claim for service connection for kidney failure, on a direct basis, and remanded the claims for service connection for liver failure (status post liver transplant) and for kidney failure, on a secondary basis due to liver failure, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a May 2010 supplemental SOC (SSOC)) and returned the matters remaining on appeal to the Board for further consideration.

For the reasons expressed below, the matters remaining on appeal (slightly recharacterized, as reflected on the title page, to reflect what has actually been adjudicated) are, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the remaining claims is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

First addressing the claim for service connection for liver disability, the Board notes that the Veteran has a current liver disability associated with his liver failure (cirrhosis), as reflected in the October 2009 VA examination report.  The Veteran asserts that his current liver disability is due to Agent Orange exposure during his service in Vietnam.  

Initially, the Board notes that as the Veteran had Vietnam service during the Vietnam Era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).   

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain, identified diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the identified conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.303 (2010).

The Board notes that cirrhosis is not among the disabilities recognized by VA (and listed in section 3.309(e)) as etiologically related to herbicide exposure.  However, as noted, a Veteran can still establish that a disability was caused by herbicide exposure by showing a causal link between such exposure and the disability.  See U.S.C.A. § 1116(b) and 1116 and 38 C.F.R. § 3.303.  In an August 2004 treatment report, Dr. Holmstrom noted that the Veteran's cirrhosis was non-alcohol related and non-hepatitis associated.  She added, "Agent Orange?", suggesting that the Veteran's cirrhosis may be related to herbicide exposure.  

On May 2009 remand, the Board requested a VA examination and medical etiology opinion to determine whether the Veteran's liver disability was related to service, to include herbicide exposure.  The October 2009 examiner did not address the question of whether it was at least as likely as not the Veteran's current liver disability is a result of the Veteran's service, to include in-service herbicide exposure.  Rather, the VA examiner opined that the Veteran's current liver disability was less likely than not related to service because cirrhosis is not a presumptive condition for establishing service connection due to Agent Orange exposure.  Significantly, the examiner did not address whether there is a causal link between the Veteran's diagnosed cirrhosis and service, to specifically include his presumed herbicide exposure therein. 

As the medical opinion evidence currently of record is inadequate, further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 28 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for liver disability due to liver failure. status post liver transplant (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

As regards the claim for secondary service connection for kidney disability, the Board notes that this claim is inextricably intertwined with the Veteran's claim for service connection for liver disability.  As the medical evidence suggests that the Veteran's kidney failure may be related to his liver failure, the outcome of this claim is dependent upon whether Service connection is established for liver disability associated with liver failure.  Thus, the two claims are inextricably intertwined and remand of the claim for secondary service connection for kidney disability is warranted, as well.  See 38 U.S.C.A. § 3501(a)(1)(A)(i); Henderson v. West, 12 Vet. App. 11, 20 ( 1998).

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  


Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.   The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current liver disability(ies), to specifically include cirrhosis.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include presumed in-service herbicide exposure.  

In rendering the requested opinion, the physician should specifically consider the service treatment records, the August 2004 treatment report from Dr. Holmstrom, and all other post-service treatment records, as well as the Veteran's contentions.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

